In the
                Court of Appeals
        Second Appellate District of Texas
                 at Fort Worth
             ___________________________
                  No. 02-19-00170-CV
             ___________________________

      CRUZ VENZOR AND JUANA MUNOZ, Appellants

                              V.

AMG BT NOTE ONE, LLC, AND AUGUST REI HOLDINGS, LLC,
                    Appellees




           On Appeal from the 67th District Court
                  Tarrant County, Texas
              Trial Court No. 067-306116-19


           Before Pittman, Birdwell, and Bassel, JJ.
             Per Curiam Memorandum Opinion
                    MEMORANDUM OPINION AND JUDGMENT

       On June 24, 2019, we notified appellants that the trial-court clerk responsible

for preparing the record in this appeal has informed us that appellants have not

arranged to pay for the clerk’s record as the appellate rules require. See Tex. R. App.

P. 35.3(a)(2). In our notice, we warned that we would dismiss the appeal for want of

prosecution unless, within ten days, appellants arranged to pay for the clerk’s record

and provided us with proof of payment. See Tex. R. App. P. 35.3(c), 37.3(b), 44.3.

       Because appellants have not made payment arrangements for the clerk’s record,

we now dismiss the appeal for want of prosecution. See Tex. R. App. P. 37.3(b),

42.3(b), 43.2(f).

       Appellants must pay all costs of this appeal. See Tex. R. App. P. 43.4.



                                                      Per Curiam

Delivered: July 30, 2019




                                           2